OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
 We agree with the Appellate Division majority and dissent that, under these circumstances, there is no reason to disqualify the candidate for using the name “Tony Eisenberg,” rather than “Anatoly Eyzenberg,” on his designating petition. Nevertheless, the petition was properly invalidated because the candidate did not actually reside at the address he listed as his residence on the designating petition and which he had used for purposes of voter registration. Petitioner’s reliance on Matter of Ferris v Sadowski (45 NY2d 815 [1978]) is misplaced. There, the candidate had recently moved to a new residence. Without his knowledge, a campaign worker who was not aware of the candidate’s change of address listed the former residence address on one of the designating petitions filed with the Board of Elections. In this case, the candidate decided to use an address that was not a true residence.
Chief Judge Kaye and Judges Ciparick, Rosenblatt, Graffeo and Read concur; Judge Smith taking no part.
Order affirmed, without costs, in a memorandum.